                        UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEW MEXICO



  CARLOS MONASTERIO and BRIAN
  BROUILETTE,

         Plaintiffs,

  v.

  GREYHOUND LINES, INC. a/k/a
  SOUTHWESTERN GREYHOUND
  LINES, INC.; DAVE LEACH,
  PRESIDENT AND CEO OF                                 No. 2:15-cv-00683-PJK-SMV
  GREYHOUND LINES, INC.; BILL
  BLANKENSHIP, CEO IN CHARGE OF
  SECURITY AND SAFETY; ARNULFO
  BRAVO, EMPLOYEE OF
  SOUTHWESTERN GREYHOUND
  LINES, INC.; JASON VON JIMENEZ II;
  AND JOHN DOES I-IV

         Defendants.




                 MEMORANDUM OPINION AND ORDER
       GRANTING PLAINTIFF MONASTERIO’S MOTION FOR SUMMARY
              JUDGMENT AGAINST DEFENDANT JIMENEZ



       THIS MATTER is before the court on Plaintiff Carlos Monasterio’s Motion for

Summary Judgment against Defendant Jason Von Jimenez II, filed May 17, 2019. ECF

No. 91. Upon consideration thereof, the motion is well taken and should be granted.
       Plaintiff was allowed to file this summary judgment motion after the filing

deadline on the condition that Defendant Jason Von Jimenez II be given 21 days to

respond. ECF No. 90. Plaintiff served the motion on Defendant Jimenez via certified

mail at his current Los Lunas address on July 1, 2019. ECF No. 92. To date, Mr.

Jimenez has not responded. The failure to file and serve a response constitutes consent to

grant the motion. D.N.M.LR-Civ. 7.1(b). Of course, the court also must be satisfied that

the motion and its supporting materials demonstrate that the movant is entitled to

summary judgment given the undisputed facts. Fed. R. Civ. P. 56(e)(3); Murray v. City

of Tahlequah, 312 F.3d 1196, 1200 (10th Cir. 2002).



                                      Background

       On June 21, 2012, Defendant Jason Von Jimenez II was a passenger on a

Greyhound bus traveling from Alamogordo, New Mexico to Roswell, New Mexico on

Route Schedule 450. Pl.’s First Set of Request for Admissions, Request for Admission

Nos. 1 & 2 (ECF No. 91-2 at 3); see also Monasterio v. Greyhound Lines, Inc., No. 2:15-

cv-00683-PJK-SMV, 2019 WL 318389, at *1 (D.N.M. Jan. 24, 2019). He became

involved in an altercation with Mr. Monasterio, a fellow passenger. Monasterio, 2019

WL 318389, at *1. Mr. Jimenez stabbed Mr. Monasterio with a pocket knife, inflicting

serious but nonfatal wounds. Pl.’s First Set of Request for Admissions, Request for

Admission No. 8 (ECF No. 91-2 at 4); Jimenez Dep. at 97:8–11 (ECF No. 91-3 at 7); see

also Monasterio, 2019 WL 318389, at *1–2. Mr. Jimenez was charged with and

convicted by a jury of aggravated battery with a deadly weapon with intent to commit a

                                            2
violent felony, N.M. Stat. Ann. § 30-3-5(C). Criminal Compl. & Verdict (ECF No. 91-

4).



                                         Discussion

       In his answer and an admission, Mr. Jimenez claims he acted in self-defense, see

Answer 1 (ECF No. 17); Pl.’s First Set of Request for Admissions, Request for

Admission No. 18 (“Self Defense (Deadly force)”) (ECF No. 91-2 at 5), a defense he

must prove by the greater weight of the evidence. N.M.R.A., Civ. UJI 13-304. However,

he is collaterally estopped from relying on that defense in this matter. 1 To collaterally

estop a party from raising a claim or defense, a moving party must show (1) the non-

moving party was a party to the previous case, (2) the present cause of action is different

from that of the previous case, (3) the issue was actually litigated in the previous case,

and (4) the issue was necessarily determined in the previous case. Contreras v. Miller

Bonded, Inc., 316 P.3d 202, 206–07 (N.M. 2013). Once established, the non-moving

party must show he was not afforded a full and fair opportunity to litigate the issue in the

previous case. Id. Mr. Monasterio has met his burden, and nothing suggests a rebuttal.

       Mr. Monasterio has undisputed evidence that Mr. Jimenez was a party to the

previous criminal proceeding and that this civil proceeding is separate from the previous

criminal proceeding. See Criminal Compl. & Verdict. Therefore, the critical questions


1
  This civil proceeding follows Mr. Jimenez’s criminal proceeding and thus involves a
different cause of action. Accordingly, the doctrine of collateral estoppel (issue
preclusion), not res judicata (claim preclusion) applies. See 18 Moore’s Federal
Practice – Civil § 132.02 (2019).

                                              3
are whether Mr. Jimenez’s defense was actually litigated in the previous criminal trial,

and whether that issue was necessarily determined at trial. A jury’s verdict of guilty

necessarily determines issues essential to that verdict, and plaintiffs may introduce prior

judgments to establish their prima facie civil case. Emich Motors Corp. v. Gen. Motors

Corp, 340 U.S. 558, 569 (1951). Although general verdicts, as here, may not lend

themselves to a subsequent determination of what issues were essential to that verdict,

id., Mr. Jimenez testified by deposition that he claimed at trial he stabbed Mr. Monasterio

in self-defense. Jimenez Dep. 6, 93:6–10.

       N.M. Stat. Ann. § 30-3-5 provides: “Aggravated battery consists of the unlawful

touching or application of force to the person of another with intent to injure that person

or another.” § 30-3-5(A) (emphasis added). Under New Mexico law, an application of

force is not unlawful if a defendant accused of aggravated battery acted in self-defense.

See State v. Rudolfo, 187 P.3d 170, 173–74 (N.M. 2008). A defendant is entitled to a

self-defense instruction if sufficient evidence shows (1) the defendant subjectively feared

an apparent danger of immediate death or great bodily injury, (2) the application of force

resulted from that fear, and (3) the defendant’s application of force was objectively

reasonable to prevent bodily harm. See id. at 174. The state need not prove the

unlawfulness of a defendant’s actions — that is, whether the defendant acted in self-

defense — unless the defendant introduces evidence that creates reasonable doubt in the

minds of jurors. State v. Harrison, 471 P.2d 193, 200 (N.M. Ct. App. 1970). If a

defendant introduces such evidence, the state must prove beyond a reasonable doubt that

the defendant did not act in self-defense. See Mullaney v. Wilbur, 421 U.S. 684, 702

                                             4
(1975). At his criminal trial, Mr. Jimenez was responsible for bringing forth all defenses

and his conviction confirms the government must have proved beyond a reasonable doubt

Mr. Jimenez did not act in self-defense. Mr. Jimenez cannot now attempt to prove by the

greater weight of the evidence his actions were justifiably in self-defense.

       NOW, THEREFORE, IT IS ORDERED that:

       Plaintiff Carlos Monasterio’s Motion for Summary Judgment against Defendant

Jason Von Jimenez II, filed May 17, 2019 (ECF No. 91) is granted.

       DATED this 2nd day of August 2019, at Santa Fe, New Mexico.



                                                  /s/ Paul Kelly, Jr.
                                                  United States Circuit Judge
                                                  Sitting by Designation


Counsel:
Jeffrey W. McElroy and John Valdez, Davie & Valdez, P.C., El Paso, Texas, for Plaintiff
Carlos Monasterio.

Defendant Jason Von Jimenez II, pro se.




                                             5
